ACCEPTED
                                                                                             03-15-00212-CR
                                                                                                    4832939
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         4/9/2015 4:21:01 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

                            CASE NO. 03-15-00212-CR
MICHAEL JUDE FJBJF.                                   IN THE COURT   OFFILED
                                                                3rd COURTAPPEALS
                                                                             IN
                                                                           OF APPEALS
          Appellant                                                     AUSTIN, TEXAS
                                                                    4/9/2015 4:21:01 PM

VS.                                                   THIRD SUPREME DISTRICT
                                                                      JEFFREY D. KYLE
                                                                            Clerk

T H E S T A T E OF TEXAJS
              Appellee                                SITTING IN AUSTIN

           MOTION T O DISMISS FOR WANT O F JURISDICTION

      This motion is fik d by the State of Texas, Appellee, and in support would show
as follows:
                                           I.
                                  BACKGROUND
      Appellant was Indicted for the offense of Evading Arrest or Detention with a
Motor Vehicle. Appellant insisted on acting Pro Se. The trial court appointed standby
counsel to assist Appelhnt. A jury was selected and evidence presented. After the
jury returned a verdict o Guilty and before evidence was presented in the punishment
phase. Appellant accep ed a plea bargain offer of 3 years incarceration. Appellant
thereon waived his right to trial by jury in writing and signed a judicial confession. A
true copy of the plea pae cet is attached hereto as Attachment I. Appellant also waived
his right to appeal. The trial court filed the Trial Court Certification on Defendant's
Right of Appeal certifying that the case was based on a plea bargain and Appellant has
                                      Page 1 of 3
no right to appeal. A true copy of the Trial Court's Certification on Defendant's Right
of Appeal is attached he eto as Attachment 2. Appellant thereafter filed his Notice of
Appeal Pro Se. Therefore this Court has no jurisdiction to consider the appeal initiated
by Appellant. See Tex. R. App. P. 25.1(a)(2), (d).


                                      PRAYER
      WHEREFORE, the State prays the Court grant this motion and dismiss this
cause for Want of Jurisciiction.
                                        Respectftjlly submitted,
                                        OFFICE OF DISTRICT ATTORNEY
                                        3 3 ^ and 424* JUDICIAL DISTRICTS
                                        Wiley B. McAfee, District Attorney
                                        P. O. Box 725
                                        Llano, Texas 78643
                                        Telephone           Telecopier
                                        (325) 247-5755 (325) 247-5274
                                         g.bunyard@co.llano.tx.us


                                           Assistant District Attorney
                                           State Bar No. 03353500
                                           ATTORNEY FOR APPELLEE




                                      Page 2 of 3
                        C ERTIFICATE OF COMPLIANCE

       This is to certify that the pertinent portion of this brief contains 217 words
printed in Times New Roman 14 font according to the WordPerfect^^ X6 word count
tool.




                           CERTIFICATE OF SERVICE

       This is to certify tiiat a true copy of the above and foregoing instrument, together
with this proof of servicb hereof, has been forwarded by standard mail on the 10th day
of April 2015, to Michael Jude Pirie, hmiate #01982650, Reverend C.A. HoUiday
Transfer Facility, 295 IF -45 North, Huntsville, TX 77320, Appellant Pro Se and to Mr.
Nathan Kight, 1008 N. iVater, Burnet, TX 78611.

                                                GarfWr^unyarcC^
                                                Assistant District Attorney




                                       Page 3 of 3
    ATTACHMENT 1




i
                               CAUSE NO.
THE STATE OF TEXAS                                                   IN THE DISTRICT COURT OF
V.                                                                   BURNET COUNTY, TEXAS
                                                                     424*'* JUDICIAL DISTRICT
                    FELONY ADMONITIONS TO THE DEFENDANT
1.    The range of punispment attached to this offense(s) as enhanced, if any, is (check one):
Count         (Capital Felony - death penalty waived) confinement in tfie Institutional Division
             of the Texas Department of Criminal Justice for life.
Count        .(Habitual Offender)     confinement in the Institutional Division of the Texas
              Departmen of Criminal Justice for life or a term of not more than 99 years or less
              than 25 years.
Count        (First Degree Felony + Repeat Offender) confinement in the Institutional Division
             of the Texas Department of Criminal Justice for life or a term of not more than 99
             years or less than 15 years; in addition, a fine not to exceed $10,000 may be imposed.
Count        ^(First Degree Felony) confinement in the Institutional Division of the Texas
             Department of Criminal Justice for life or a term of not more than 99 years or less
             than 5 year^; in addition, a fine not to exceed $ 10,000 may be imposed.
Count        (Second D<!gree Felony) confinement in the Institutional Division of the Texas
             Department of Criminal Justice for a term of not more than 20 years or less than 2
             years; in addition, a fine not to exceed $ 10,000 may be imposed.
Count f/^TMrd      Dej»ofreeCriminal
          Department         Felony)Justice
                                      confinement
                                             for a   in the
                                                   term of   Institutional
                                                            not more   than Division
                                                                            10 years of less
                                                                                     or  the than
                                                                                              Texas2
          years; in addition, a fine not to exceed $10,000 may be imposed. If the offense was
          committed before 9/1/94, the punishment may include an altotiative confinement of
          up to one y(!ar in a community correctional facility.
             .(State         Felony) confinement in state jail for a term of not more than 2 years or
Count         less thanJaUI SO days; in addition, a fine not to exceed $10,000.00 may be imposed.
Count        (12.44 Agriiement) For an offense committed after 8/31/95, if the offense is punished
             under Secti3n 12.44(a) of the Texas Penal Code, the range of punishment is not more
             than I year in the county jail and/or a fine of $4000.00.
Count        (Special piinisiiment range) confinement in
             for a term of                    and/or a fine of




                         i
2.      The recommendation of the prosecuting attorney, if any, is not binding on the Court. The
Court will inquire as to the sexistence of a plea agreement and, if any exists, inform the defendant
in open Court before any finding on the plea whether the Court will follow such agreement,
Should the Court reject a piea agreement, the defendant will be permitted to withdraw the plea of
guilty or no contest. If til ere is no plea agreement, the defendant has no right to withdraw the
plea following sentencing.
3.      If the punishmeni assessed does not exceed the pimishment recommended by the
prosecuting attorney and agreed to by the defendant and the defense attorney, the trial Court
must give its permission to the defendant before the defendant may pursue an appeal on any
matter in the case, except br those matters raised by written motions filed and ruled upon before
trial
4.      If the defendant is not a citizen of the United States of America, a plea of guilty or nolo
contendere for the offensd(s) charged may result in deportation, the exclusion from admission to
this country, or the denial of naturalization under federal law.
5,      If the defendant Hi convicted of or placed on deferred adjudication for an offense for
which a person is subject to sex offender registration, the defendant will be required to meet the
registration requirements of Chapter 62 of the Code of Criminal Procedure, See attached
supplemental sex offendei registration admonition.
 6. If the Defendant s placed on deferred adjudication, upon violation of a condition of
community supervision, defendant may be arrested and detained. The defendant is entitled to
a hearing limited to the the
                          determination by the judge whether to proceed with an adjudication of
guilty on the original            No appeal may be taken fi"om this determination. After an
adjudication of guilt, all proceedings, including assessment of punishment, pronouncement of
sentence, granting of conjmunity supervision (probation), and defendant's appeal continue as if
the adjudication of guihy lad not been deferred.




      The defendant Understands the admonitions given above and is aware of the
consequences of the plea.                                                  >




                                              DEF^DANT "             /




                                                                                                  2
                               CAUSE NO.
THE STATE OF TEXAS                                                         IN THE DISTRICT COURT OF
V,                                                                         BURNET COUNTY, TEXAS
                                                                           424*" JUDICIAL DISTRICT
                FELOm WAIVERS. CONFESSION, AND AGREEMENT
       I. McA,c/                            , the Defendant herein, make the following waivers as
to each count of the indiqtment or information not waived/abandoned by the State of Texas as
indicated by his initials:
1.              If the Grard Jury has not returned an indictment, I waive the right to be accused
       l)y indictment and 1 igree to proceed by way of information.
2.               waive the right to service of a copy of the indictment or information and the time
       allowed by law to file motions and pleadings thereon and to prepare for trial.
3.             I waive the right to a trial, including the right to a trial by jury during the guilt
       iimocence phase aijd a speedy trial,
4.               waive the  appearance of and confirontation and cross-examination of the State's
       witnesses, the pri\^ilege against self-incrimination (as to guilt and punishment), and the
       right against doubl 3 jeopardy.
5.            I waive the reading of the indictment or information.
6.            I waive anq abandon all motions, pleadings and objections made before the entry
       of my plea.
7.               consent b an oral stipulation of the evidence and testimony and to the
       introduction of tesiimony by affidavits, written statements of the witnesses and any other
       documentary evidence.

8.     pursuantItowaive  my11.072
                    Article  right toof file a post-conviction
                                         the Texas             application
                                                    Code of Criminal       for writThis
                                                                      Procedure.     of waiver
                                                                                        habeas applies
                                                                                               corpus
       to any claim I had cnowledge of or any claim that I could have discovered by the exercise
       of due diligence w th the assistance of my attorney. This waiver also applies to any facts,
       the legal significance of which I should have been able to comprehend and develop on
       the record had I ch!)sen to do so.
9.               wai      right to a motion for new trial.
                 waive my
10.            I waive any appeal that I could make or pursue in this cause.



                                                                                                    3
A plea agreement exists in this cause as follows (and the State agrees to recommend):




         If community supervision (probation) in any form is recommended, I understand that the
Court has the discretion to impose any reasonable condition of supervision, including
confinement in various faciilities, treatment, and restitution without violating the plea agreement,
if any, unless the plea agreement expressly limits or prohibits such a condition.
         If my attomey is appointed by the Court, I acknowledge that I have the ability to
reimburse the county for court-appointed attomey fees assessed, either in fiill or by periodic
partial paym«its, upon reluase on community supervision or upon releasefi-omincarceration.

                                       J, the Defendant herein, JUDICIALLY CONFESS to
committing the olirenfie(s) of
                                                and
exactly as charged in the indictment or information and to any lesser included offenses of
the offense(s) charged in the indictment or information.
I,                                   , the Defendant herein, agree to plead GUILTY to the
above specified offense($), TRUE to all enhancements and special issues, if any, as charged
in the indictment or information. By my signature below, I judicially confess to the above
ofrense(s).
I,                                    the Defendant herein, agree that I have the ability to
pay all fines, fees, and stitution ^s^ as a condition of my probation.


                                                             DI^FMSJD^'S AtrORNEY



Sworn and subscribed to before me on the \ { ^ ^       day of J ^ b n W y _ ,              24>/s'



                                                     Clerk of the Court
The State consents to and approves the foregoing.



ATTORNEY FOR THE STATE

The Court consents to        approves the foregoing waivers and consent to stipulation and
introduction of es^


JUDGE PRESIDING




                                                                                         5
ATTACHMENT 2
                                                    CAUSE NO.
                                    THE STATE OF TEXAS                                                               IN THE     JUDICIAL
                                                                                                                                  424TH


                                    VI                                                                               DISTRICT COURT OF
                                                                                                                     BURNET COUNTY, TEXAS
                            TRIAL COURT'fil CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
              I, Judge of tlie trial court, certify this criminal case:
                      Is not a plea-bargain case, and the defendant has therightto appeal, [or ]
                      Is a plea-bargain cas<!,, but matters were raised by written motion filed and ruled on before trial
                      and not withdrawn or waived, and the defendant has therightof appeal, [or]
                      Is a plea-bargain casit, but the trial court has given permission to appeal and the defendant has
                      therightof appeal. [( ]         i3r



            ^ ^ ^ x Is a plea-bargain case , and the defendant has NO right of appeal, [or]
               ^ ^ / ^ e defendant has wj lived the right of appeal.
                     The defendant in this styled and numbered case, after consulting with his attorney, waives his
right to file a post-conviction applicatio; 1 for writ of habeas corpus pursuant to Article 11.07 and Article 11.072 of the
Texas Code of Criminal Procedure. Thi^ waiver will apply to any claim the Defendant had knowledge of or any claim
the defendant could have         iveredby exercising    due diligence with the assistance of counsel The waiver also
applies to any facts                        i have been able to comprehend the legal significance of and develop on the
record had he chosi

                                                                                                         Date Signed
I have received a copy of this certification. I have also been informed of myrightsconcerning any appeal of this
criminal case, including any right to file pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have be an admonished that my attomey must mail a copy of the court of appeals
judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition for
discretionaiy review in the Court of Crir linal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it s my duty to inform my appellate attomey, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fiail tc timely inform my appellate attomey of any change in my address, I may
lose the opportunity tq^le pro se petitio|n |of discretionary t^r^.       ^

                                                                       Defeindant's Coun^el^
Mailing address                                                        State Bar of Texas ID Number
Telephone number & Fax number                                          Mailing Address
                                                                       Telephone number & Fax number
'"A defendant in a criminal case has the right of appet 1 under these rules. The trial court shall enter a certificate of the defendant's right to appeal in every
case in which it enters a jud^oent of guilt or other ap( lealalrie order,
                                                                      ' , In a plea bargain case- that is, a case in which a defendant's plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal
only: (A) those matters that were raised by written m<itioa filed and ruled on before trial, or (B) after getting the trial court's permission to appeal."
TEXAS RULE OF APPELLATE PROCEDURE as.2(A)(a)
Texas Rule of Apellate Procedure 25.2 (h)Effective 9j 2 0 0 9 & TRAP 25.2(a)(a) Revised 9/30/2011